Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/1/22 has been entered. 
In the response Applicant amended claim(s) 1-2, 11.
Claim(s) 19-20 is/are added.
Currently, claim(s) 1-20 is/are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Willette et al. (2017/0001111) in view of Yu et al. (9672190).
	Re Claim 1,
	Willette discloses a method executed by a processor of a server (Fig 1A-1D, ¶¶0102, 0394), comprising: 
	monitoring gameplay activity in a plurality of game sessions, wherein the monitoring includes, for each game session, analyzing the gameplay activity in said game session to predict future gameplay activity in said game session (Fig 3A, ¶¶0126-0128; event detection component may process the various inputs to generate information that anticipates or predicts potential upcoming events in game sessions); 

	spectating a selected game session that is one of the plurality of game sessions, the selected game session is selected based on the predicted future gameplay activity and based on the characteristics of the plurality of spectators (Fig 6A, ¶¶0059, 0128; the broadcast content may be targeted to particular spectators or groups of spectators and predicting events in broadcasts may be presented to the spectators as broadcast content). Willette further teaches in alternative embodiments, a spectating UI may include a recommendation pane that may display UI elements corresponding to one or more of recommended games and channels, i.e., generating a visual recommendation through the channel to the spectators to direct the spectators (0185-0186, 0401). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the recommendation pane to provide one or more of recommended games and channels based on the spectator characteristics and the predicted future gameplay activity in order to maintain the spectator’s interests and enhance spectating experience. 

	However, Yu teaches the visual recommendation is visually communicated through the virtual character (Fig 2, col 5, ln 46-67, col 6, ln 1-24). Yu further teaches such a configuration improve user experience (col 1, ln 13-24). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the non-player character counseling taught by Yu into the spectator system of Willette in order to improve user experience.
	Re Claim 2,
	Willette discloses the channel is defined by a web site, a social media platform, a game spectating platform, a video sharing platform (¶0201).
	Re Claim 3,
	Willette discloses the channel is configured to provide access for the spectators to stream video content ascribed to, or attributed as being curated by, the virtual character (¶¶0201, 0203).
	Re Claim 4,
	Willette discloses generating the visual recommendation includes indicating through the channel that the virtual character is spectating the selected game session (0185-0186, 0401).
	Re Claim 5,
	Willette discloses spectating the selected game session includes streaming video of the selected game session, over the network, to a plurality of client devices associated to the plurality of spectators (Fig 1, ¶¶0078-0079).
	Re Claims 6, 14,
	Willette discloses providing, over the network, voice narration of the selected game that is attributed to the virtual character (¶0122).
	Re Claims 7, 15,
	Willette discloses monitoring the gameplay activity in a given one of the game sessions includes, receiving, over the network, gameplay metadata from the given one of the game sessions (¶¶0089, 0115).
	Re Claims 8, 16,
	Willette discloses the gameplay metadata identifies one or more of a location of a player in a virtual environment, inputs, or gameplay events (¶¶0089, 0115).
	Re Claims 9, 17,
	Willette discloses analyzing the gameplay activity includes applying a machine learning model to the gameplay activity to predict the future gameplay activity (¶¶0126, 0128; for lack of any distinct details, an event module consisted of computer programs/codes is considered as a machine learning model that may predict events).
	Re Claims 10, 18,
	Willette discloses identifying the characteristics of the spectators includes determining one or more of preferences of the spectators, locations of the spectators, ages of the spectators, spectating histories of the spectators, gameplay histories of the spectators (¶0057).
	Re Claim 12,

	Re Claim 13,
	Willette discloses receipt of updates from the virtual character includes receipt of a posting attributed to the virtual character that provides access to spectate the selected game session (¶0057).
	Re Claims 19, 20,
	Willette discloses all limitations as set forth above but is silent on the virtual character defines a virtual influencer. However, Yu teaches the virtual character defines a virtual influencer (Fig 2, col 5, ln 46-67, col 6, ln 1-24). See claim 1 for motivation.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON TAHAI YEN whose telephone number is (571)270-1777.  The examiner can normally be reached on Mon - Fri 7am- 3pm PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON T YEN/Primary Examiner, Art Unit 3715